Citation Nr: 1227206	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-31 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as recurring major depressive disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1958 to March 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the Veteran's claims for further evidentiary development in November 2010.  After completing the requested development to the extent possible, the Appeals Management Center (AMC) readjudicated the claim, as reflected by a December 2011 supplemental statement of the case.  Because the benefits sought remain denied, the claims have been returned to the Board for further appellate review.
 
The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not develop diabetes mellitus or hypertension during service, nor did the conditions become manifest to a compensable degree within one year of service.

2.  The more probative evidence of record fails to support a theory that the Veteran's hypertension and diabetes mellitus are secondary to or aggravated by his service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to or aggravated by service-connected bilateral knee disabilities, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2011).

2.  The criteria for service connection for hypertension, to include as secondary to or aggravated by service-connected bilateral knee disabilities, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's service connection claims for diabetes mellitus and hypertension, VA's duty to notify was satisfied by an October 2007 letter, which was sent to the Veteran prior to the initial adjudication of his service connection claims.  This letter explained the criteria for establishing direct and secondary service connection; the evidence the Veteran is responsible for obtaining and the evidence VA would obtain on his behalf; and the method by which VA determines disability ratings and effective dates.  

The Board also finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained, including the Veteran's service, VA, and private treatment records.  Pursuant to the Board's remand directives, the AMC attempted to obtain the Veteran's Social Security Administration (SSA) records.  However, in response to this records request, the SSA informed the AMC that the Veteran's records have been destroyed.  The AMC advised the Veteran of the unavailability of his SSA records in a letter issued in February 2011 and informed him that he should submit any records in his possession.  The Veteran has not identified any other relevant, available treatment records that have not been obtained.  

Additionally, the Veteran was provided with a VA examination relevant to the claims adjudicated in this appeal, and the Board finds that the VA examination is sufficient for adjudicatory purposes.  The examination report reflects that the examiner performed a sufficient physical examination of the Veteran and supported his opinion regarding the Veteran's claimed theory of secondary service connection with a sufficient rationale.   Specifically, the medical opinion stated that the evidence did not suggest that the Veteran's service-connected knee disabilities had caused or aggravated his obesity, as the Veteran's obesity had predated the current limitations associated with his knee disabilities.  Moreover, by his own admission, the Veteran's knee disabilities had never precluded him from performing low impact activities, such as exercise on a stationary bicycle, which was the Veteran's reported form of regular exercise during his VA examination.  Thus, the examiner opined that the discrepancy between the Veteran's caloric intake and caloric expenditures had led to his obesity and likely related conditions of diabetes mellitus and hypertension.  

The Board acknowledges the Veteran's representative's argument that the proffered opinion is inadequate, as the representative characterized the opinion as speculative because the examiner stated that the Veteran could have exercised to maintain a balance of his caloric intake and expenditures.  The representative argues that the examiner addresses what could have happened, as opposed to what actually happened, namely that the Veteran's service-connected knee disabilities caused his sedentary lifestyle which contributed to his obesity.  However, the Board does not find this argument to be meritorious, as the Board interprets the examiner's opinion as essentially concluding that the Veteran's knee disabilities did not impose a sedentary lifestyle, as the Veteran's knee disabilities have never precluded him from engaging in low impact exercise.  Indeed, at the time of his examination, the Veteran reported regularly engaging in low impact exercise.  

Moreover, the examiner's opinion affirmatively states that neither the Veteran's diabetes mellitus nor hypertension are caused by, the result of, or worsened by his service-connected knee disabilities.  The definitive nature of the medical opinion further fails to support a finding that the VA medical opinion is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence).
 
The Board further acknowledges that the record does not reflect a medical opinion addressing a theory of direct service connection.  However, the Board notes that VA's duty to obtain such a medical opinion is only triggered where the evidence of record suggests such a correlation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  However, in the instant case, the Veteran has not asserted a direct relationship between his claimed disabilities and service, and the record reflects that the Veteran developed these conditions many years after service.  Thus, a VA medical opinion regarding a theory of direct service connection is not warranted.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

The Veteran was also afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the elements that were lacking to substantiate the Veteran's claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had the requisite current disabilities and nexus to service or his service-connected knee disabilities to meet the criteria for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

For the foregoing reasons, the Board finds that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As such, no further assistance to the Veteran with the development of evidence is required. 



Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Presumptive service connection may be established for certain chronic diseases, including diabetes mellitus and hypertension, if they manifest to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he developed hypertension and diabetes mellitus as the result of his obesity, which in turn stems from his limited ability to perform physical activities due to his service-connected bilateral knee disabilities.  

The Veteran's service treatment records fail to reflect that he developed either diabetes mellitus or hypertension during service.  No symptoms or clinical findings suggesting either disorder were recorded during service.  Moreover, no albumin or sugar were detected in a urinalysis conducted on separation from service, and the Veteran's blood pressure reading recorded on separation was normal for VA purposes.

The first post-service treatment of record reflecting a diagnosis of hypertension is in January 2000, and the Veteran was also noted to be obese at that time.  The first diagnosis of diabetes mellitus of record is reflected in a September 2001 private treatment record.  Subsequent treatment of record reflects the Veteran's on-going treatment for these conditions, as well as continual references to the Veteran's obesity.  Additionally, while the record reflects notations that the Veteran's bilateral knee disabilities are painful and impair his ambulation, the record also reflects advisements by the Veteran's private and VA treatment providers that he implement lifestyle changes to treat his obesity, as well as the Veteran's statements that he "tries" to follow a diabetic diet.  However, on at least one occasion, the Veteran was successful in implementing lifestyle changes, which in turn led to a 17 pound weight reduction as reflected in a May 2004 VA treatment record.

The record reflects that the Veteran's private treating physicians have submitted letters on his behalf, both in conjunction with the instant appeal and in support of the Veteran's prior appeal regarding his assigned left knee disability rating.  Relevant to this appeal, one physician's 2004 and 2005 letters note the Veteran's decreased exercise tolerance and limited activity level due to his knee disabilities.  Letters authored by another physician in 2008 and 2010 note that the Veteran's knee disabilities impact his activities of daily living and state that the Veteran's obesity contributed to his development of hypertension and diabetes mellitus.  However, the letters do not directly attribute either the Veteran's obesity to his knee disabilities or directly relate his knee disabilities to his diabetes mellitus or hypertension.

Pursuant to the Board's remand directives, the Veteran was afforded a VA examination in March 2011 to address the etiology of both his diabetes mellitus and hypertension, to include an exploration of the Veteran's theory that his inactivity resulting from his knee disabilities led to his obesity and triggered his development of these two diseases.  During the examination, the Veteran reported that he probably developed hypertension in the 1970's and that he became obese in the 1960's, although he did not have an inability to exercise at that time.  The Veteran reported that in more recent years, his knee disabilities have interfered with his ability to perform certain high impact exercises, such as walking and jogging.  However, he stated that is not precluded him from performing low impact exercises, such as using a stationary bicycle, and he reported that he did so three to four times per week for 20 to 25 minute intervals.  The examiner reviewed the Veteran's claims file and noted that the Veteran's private treatment records confirmed the Veteran's report of a significant weight gain after service, noting that in the decade after the Veteran's discharge from service, his body mass index indicated that he was obese.  However, the examiner further noted that the Veteran did not report any significant physical limitations due to his knee disabilities at this time.  

After conducting a physical examination of the Veteran and reviewing his claims file, the examiner concluded that neither the Veteran's diabetes mellitus nor hypertension are caused by or worsened by his service-connected bilateral knee disabilities.  In support of this opinion, the examiner noted that the Veteran's diabetes mellitus and hypertension were likely related to the Veteran's obesity, as obesity is a known risk factor for both conditions.  However, the examiner further opined that while the Veteran's service-connected knee disabilities eventually caused a significant effect on his ability to perform high impact activity, there is no evidence that this limitation led to the Veteran's obesity.  The examiner noted that while the Veteran could not, in recent years, perform high impact activities, he was capable of both performing alternative forms of exercise and balancing his caloric intake with his activity level.  Thus, the examiner concluded that the Veteran's obesity, which in turn contributed to his development of both hypertension and diabetes mellitus, was likely due to an imbalance between his caloric intake and caloric expenditures.  As such, the examiner found no evidence that the Veteran's service-connected knee disabilities had either contributed to or aggravated his hypertension and diabetes mellitus.

After reviewing the evidence of record, the Board finds that the evidence of record fails to establish a basis for awarding service connection.

With regard to a theory of direct service connection, the Board finds that no evidence of record suggests that either the Veteran's diabetes mellitus or hypertension are directly related to service.  The Veteran himself does not assert that he developed these disorders during or within one year of service, and the evidence of record fails to suggest such a correlation.  The Veteran did not have any elevated blood pressure or blood sugar readings during service, and during the Veteran's separation examination, the Veteran was noted to have normal blood pressure for VA purposes, and urinalysis results failed to reflect any findings that would suggest diabetes mellitus.  Moreover, while the Veteran has reported that he "probably" developed hypertension in the 1970's, he has not asserted that he was diagnosed with hypertension or that it manifested to a compensable degree within one year of service.  Moreover, the first hypertension diagnosis of record is reflected in a 2000 treatment records.  Likewise, the Veteran has reported developing diabetes mellitus many years after service, and his treatment records reflect an initial diagnosis in 2001.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Furthermore, there are no medical opinions of record relating the Veteran's hypertension or diabetes mellitus directly to service.

Turning next to the Veteran's claimed theory of entitlement, that he developed both hypertension and diabetes mellitus as the result of his obesity, which was triggered by his limitation of activity as a result of his service-connected bilateral knee disabilities, the Board concludes that the more probative evidence of record fails to support such a causal relationship.

At the outset, the Board notes that the statements submitted by the Veteran's private treating physicians fail to relate the Veteran's obesity to his bilateral knee disabilities, or relate the Veteran's diabetes mellitus and hypertension to his bilateral knee disabilities.  However, both the Veteran and his spouse have asserted through submitted statements and hearing testimony that the Veteran's longstanding bilateral knee disabilities have interfered with ability to perform many activities, thereby resulting in his inactivity, causing his weight gain and associated health problems, including diabetes mellitus and hypertension.  

The Board notes that both the Veteran and his spouse are competent to report their observations regarding the Veteran's decreased activity level due to his long-standing knee disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds that these statements are credible inasmuch as treatment records chronicle the Veteran's bilateral knee pain and related physical limitations.  However, as lay persons, the Veteran and his spouse lack the adequate medical expertise to offer an opinion as to the etiology of the Veteran's obesity or his hypertension and diabetes mellitus.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); c.f. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (distinguishing situations in which a layperson is competent to identify the medical condition). 

Moreover, when comparing the probative value of these lay assertions to those of the 2011 VA examiner, the Board finds that the VA examiner's opinion that failed to find that the Veteran's knee disabilities had either caused or aggravated the Veteran's diabetes mellitus and hypertension should be afforded more probative weight.  The examiner has the medical expertise to offer an opinion regarding the etiology of both the Veteran's obesity and his diabetes mellitus and hypertension.  Moreover, the examiner's opinion that the Veteran's obesity (which likely caused the Veteran's diabetes mellitus and hypertension) was not caused or aggravated by his knee disabilities is conclusive, as it was unequivocally stated.  Furthermore, the opinion is based on a through and accurate review of the record, namely the Veteran's reports and medical evidence reflecting that he became obese many years before his knee disabilities interfered with his regular physical activity.  The record further reflects the Veteran's difficulty following a diabetic diet, as well as his ability to decrease his weight, as evidenced by his 2004 intentional weight loss.  Furthermore, the examiner's opinion is supported by a detailed rationale, namely that the Veteran's inability to perform high impact activities has not caused his obesity, but rather that his obesity is attributable to an inequity between his caloric intake and expenditures.

In sum, as the most probative evidence of record fails to reflect that the Veteran's hypertension or diabetes mellitus are directly related to service or are secondary to or aggravated by his service-connected bilateral knee disabilities, the Board finds that a basis for granting service connection for either condition has not been presented.  Accordingly, the Veteran's appeal of these two issues is denied.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.

REMAND

The Board finds that further evidentiary development is warranted before the Veteran's service connection claim for an acquired psychiatric disorder may be adjudicated.  Specifically, the evidence reflects that during the pendency of this appeal, the Veteran has been diagnosed with depression, as reflected in a May 2009 private treatment record, and with an adjustment disorder with mixed anxiety/depression, as reflected in 2007 and 2008 VA treatment records.  Based on these current diagnoses, coupled with the Veteran's assertions that he developed his psychiatric disorder as the result of the pain and related limitation of physical activity caused by his service-connected bilateral knee disabilities, the Board remanded the Veteran's claim in 2010 to afford the Veteran a VA examination and related medical opinion addressing his theory of entitlement.  The Veteran underwent the requested VA examination in March 2011; however, the examiner concluded that the Veteran did not have a current psychiatric disorder and accordingly failed to offer an etiological medical opinion.  

Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of a current disability for service connection purposes is satisfied when the claimant either has a diagnosed disability at the time a claim for VA disability compensation is filed or is diagnosed with the disability during the pendency of that claim. Moreover, a claimant may be granted service connection for this disability even though the disability resolves prior to VA's adjudication of the claim.  Thus, the 2011 VA examiner's failure to diagnosis the Veteran with a current acquired psychiatric disability does not, alone, serve as a bar to benefits.  As such, the Veteran's claim must be remanded to obtain a VA medical opinion as to whether the Veteran's depression and adjustment disorder, diagnosed during the pendency of his appeal, were attributable either to service or his service-connected bilateral knee disabilities.

The Veteran's outstanding VA treatment records should also be obtained and associated with the claims file.  A review of the Veteran's paper and virtual VA claims file reflects that these records were last obtained in February 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from February 2012 to the present.

2.  Then send the Veteran's claims folder to the examiner who conducted the March 2011 VA mental disorders examiner (or if the examiner is no longer available, a suitable replacement) to request that he prepare an addendum to his report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.

In conjunction with the examiner's review of the Veteran's claims file, the examiner should be advised that the Veteran is competent to report symptoms and injuries, his history, and any continuity of symptoms, and that such statements must be considered in formulating the necessary opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinion should specifically state that a review of the claims file was conducted.  

Based on the review of the claims file, the examiner should provide an opinion as to whether the Veteran's adjustment disorder, with mixed depression and anxiety (noted in 2007 and 2008 VA treatment records) and/or depression (noted in a 2009 private treatment record) are either directly related to service or secondary to or aggravated by the Veteran's service-connected bilateral knee disabilities.  As noted above, the Veteran attributes his psychological state to the pain and physical limitations stemming from his service-connected bilateral knee disabilities.

The examiner is asked to provide a rationale for all opinions expressed.  If it is determined that an opinion cannot be provided without resorting to speculation, please note this conclusion in the examination report, and provide an explanation for that conclusion, including the missing facts necessary to render a non-speculative opinion.

3.  Then, readjudicate the Veteran's acquired psychiatric disorder service connection claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.   The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


